Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED RESEARCH COLLABORATION AND COMMERCIAL LICENSE AGREEMENT

 

This Second Amendment (the “Second A&R Amendment”) to Amended and Restated
Research Collaboration and Commercial License Agreement, as amended, made as of
this 2nd day of August, 2017 (the “Second A&R Amendment Effective Date”), is by
and between

MERSANA THERAPEUTICS, INC., a Delaware corporation, having its principal place
of business at 840 Memorial Drive Cambridge, MA 02139 (hereinafter referred to
as “MTI”)

and

MILLENNIUM PHARMACEUTICALS, INC., a Delaware corporation, a wholly-owned
subsidiary of Takeda Pharmaceutical Company Limited, having its principal place
of business at 40 Landsdowne Street, Cambridge, MA 02139 (hereinafter referred
to as “Licensee”).

MTI and Licensee may sometimes individually be referred to hereafter as a
“Party” or collectively as the “Parties”.

Introduction

 

WHEREAS, MTI and Licensee have entered into that certain Amended and Restated
Research Collaboration and Commercial License Agreement dated January 29, 2016,
as amended by the First Amendment to Amended and Restated Research Collaboration
and Commercial License Agreement dated March 9, 2017 (the “Original Agreement,”
and as amended by this Second A&R Amendment, the “Agreement”); and

 

WHEREAS, MTI and Licensee wish to amend the Original Agreement as set forth in
this Second A&R Amendment to extend the Research Program Term for Designated
Target Antigen Two, on the terms set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
further good and valuable consideration, MTI and Licensee agree to amend the
Original Agreement as follows:

 

Article 1.  

Amendments

 

Section 1.1. Existing Definitions. Terms used herein without further definition
shall have the same meanings ascribed to them as in the Original Agreement.

 

Section 1.2. New Definitions. The following new definitions are hereby added to
Article 1 of the Agreement in alphabetical order:

 



1

--------------------------------------------------------------------------------

 



(a)



“Extension Date” has the meaning set forth in Section 2.3.

 

(b)



“Second A&R Amendment” means the Second A&R Amendment to this Agreement, dated
as of the Second A&R Amendment Effective Date.

 

(c)



“Second A&R Amendment Effective Date” means August 2, 2017.

 

Section 1.3. Extension of Research Program Term for Designated Target Antigen
Two. Three sentences shall be added to the end of Section 2.3 of the Original
Agreement as follows:

 

“Notwithstanding anything to the contrary in this Section 2.3, the Research
Program Term for Designated Target Antigen Two shall extend until fifteen (15)
months from the date upon which the Parties agree that a Payload appropriate for
use with Designated Target Antigen Two is available; provided, however, if no
such Payload is available by January 5, 2018, the Research Program Term for
Designated Target Antigen Two shall terminate as of January 5, 2018 (the last
date of such extension , the “Extension Date”). There shall be no fee owed by
Licensee for the extension of the Research Program Term for Designated Target
Antigen Two to the Extension Date. For the avoidance of doubt, Licensee shall
not be entitled to extend the Research Program Term for Designated Target
Antigen Two past the Extension Date, including pursuant to the third sentence of
this Section 2.3.”  

 

Article 2.  

Miscellaneous

 

Section 2.1. Effectiveness. Except as set forth in this Second A&R Amendment,
all terms and conditions of the Original Agreement are hereby ratified and shall
remain in full force and effect. Amendments made pursuant to this Second A&R
Amendment shall be effective as of the Second A&R Amendment Effective Date.

 

Section 2.2. Conflicts. In the event of a conflict between a provision of the
Original Agreement and a provision of this Second A&R Amendment, the provisions
of this Second A&R Amendment will control to the extent of such conflict.

 

Section 2.3. Counterparts. This Second A&R Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
signed or delivered by facsimile or electronically scanned signature page.

 

[Remainder of Page Left Intentionally Blank. Signature Page to Follow]

 



2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment to Amended
and Restated Research Collaboration and Commercial License Agreement to be
effective as of the Second A&R Amendment Effective Date.

 



 

MERSANA THERAPEUTICS, INC.

 

By:

/s/ Eva Jack

 

Name:

Eva Jack

 

Title:

Chief Business Officer

 

 

 

 

 

 

MILLENNIUM PHARMACEUTICALS, INC.

 

By:

/s/ Petter Veiby

 

Name:

Petter Veiby

 

Title:

Sr. Director Biotherapeutics

 

[Signature Page to Second Amendment to Amended and Restated Research
Collaboration and Commercial License Agreement]

--------------------------------------------------------------------------------